Citation Nr: 0913411	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
distal ulnar neuropathy and residuals of fractures of the 
fourth and fifth metacarpals with arthritic changes (major).

2.  Entitlement to an initial compensable rating for loss of 
sense of smell associated with status post deviated nasal 
septum.

3.  Entitlement to an initial compensable rating for loss of 
sense of taste associated with status post deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision rendered by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folders.  

The issues of entitlement to compensable ratings for sense of 
smell and taste are decided herein while the other issue on 
appeal is addressed in the remand that follows the order 
section of the decision.


FINDINGS OF FACT

1.  The Veteran has no useful sense of smell.

2.  The Veteran has no useful sense of taste.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for loss 
of sense of smell associated with status post deviated nasal 
septum have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87a, Diagnostic Code 6275 (2008).

2.  The criteria for an initial rating of 10 percent for loss 
of sense of taste associated with status post deviated nasal 
septum have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87a, Diagnostic Code 6276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice, to include notice with respect to the 
effective-date element of the claims, in letters mailed in 
January 2005 and April 2008.  Although the Veteran was not 
provided complete notice until after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the Veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of either claim would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The record also reflects that the Veteran's VA outpatient 
records have been obtained and that he has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Therefore, 
the Board will address the merits of the claims.

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).

The Veteran's loss of sense of smell has been assigned a 
noncompensable rating under 38 C.F.R. § 4.87a, Diagnostic 
Code 6275.  Under this code section, a 10 percent rating is 
assigned when there is a complete loss of sense of smell.  38 
C.F.R. § 4.87a.  Loss of sense of taste has been assigned a 
noncompensable rating under 38 C.F.R. § 4.87a, Diagnostic 
Code 6276.  Under this code section, a 10 percent rating is 
assigned when there is a complete loss of sense of taste.  38 
C.F.R. § 4.87a.  Neither of these Diagnostic Codes authorizes 
a rating in excess of 10 percent.  A Note following these 
ratings provides that the evaluations will be assigned under 
these codes only if there is an anatomical or pathological 
basis for the condition.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.




III.  Analysis

The Veteran maintains that compensable initial ratings are 
warranted because he indeed has functionally lost all sense 
of smell and taste.  

The Veteran was afforded VA examinations for sense of smell 
and taste in January 2005 and April 2008.  In January 2005, 
the examiner noted the Veteran's complaints of having very 
minimal sense of smell.  He observed the Veteran had a 
deviated septum attributed to an assault in service.  He also 
noted plastic surgery to the nasal septum.  The Veteran 
stated he had to smell something like coffee over and over 
and at a very close distance to his nose to get any sense of 
smell.  He testified that all foods tasted plain, and that he 
could not tell sweet from salty.  He stated he could eat a 
spoonful of salt and not taste salt.  He noted that the only 
way he knew if something was sour was if his mouth puckered.  
The examiner observed that the Veteran's partial loss of 
sense and smell was related to service.  

VA examination of the nose and sinuses in April 2008 yielded 
impressions of anosmia and dysgustia.  

The Veteran testified before the undersigned that he cannot 
smell coffee upon entering a room.  In addition, he is unable 
to smell smoke, so if he was in a burning home sleeping he 
may not be able to get out alive.  He stated that he could no 
longer smell foods.  As to taste, he stated he could no 
longer tell sweet from sour or determine the saltiness of 
foods.  He was unable to determine that a salty dish prepared 
by his wife had been accidentally excessively and dangerously 
over-salted and he ate a portion of the dish before his wife 
discovered the error and threw the dish out.  

With resolution of reasonable doubt in the Veteran's favor, 
the Board concludes that the Veteran has no useful sense of 
smell or taste.  Accordingly, a 10 percent rating is 
warranted for each disability.  As noted above, 10 percent is 
the maximum schedular rating authorized for either 
disability.  


The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disabilities with the established criteria 
provided in the rating schedule for each disability.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disabilities and that the 
manifestations of these disabilities are contemplated by the 
schedular criteria.  The Board concludes that referral of 
this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial 10 percent rating for loss of sense 
of smell associated with status post deviated nasal septum is 
granted, subject to the criteria governing the award of 
monetary funds.  

Entitlement to an initial 10 percent rating for loss of sense 
of taste associated with status post deviated nasal septum is 
granted, subject to the criteria governing the award of 
monetary funds.  


REMAND

The Veteran testified that the manifestations of right distal 
ulnar neuropathy and residuals of fractures of the fourth and 
fifth metacarpals with arthritic changes have significantly 
increased in severity.  Specifically, the Veteran testified 
that he was no longer able to open a can of soda with his 
right hand or perform other basic functions.  He explained 
that he did not feel that the most recent examination offered 
the opportunity for him to fully demonstrate his limitations 
related to this disability.  He stated that he was no longer 
able to make a fist, and that he has spasm of the fingers and 
locking while the fingers are bent.  He stated that he has 
had to get painful injections into the hand.  He stated that 
he was unable to twist door knobs, use zippers or buttons 
with the right hand.  

Considering the Veteran's testimony as to increased 
disability, the Board finds that an additional examination is 
warranted.  Moreover, in his testimony the Veteran expressed 
a desire that he not be examined by a Dr. Bush at the VA 
medical center (VAMC).  If at all possible, this request 
should be honored.  

As the Veteran is undergoing ongoing treatment at VA, 
updated-treatment records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain 
treatment records for the Carl T. Hayden 
VAMC, dated after October 23, 2008.

2.  The RO or the AMC should also arrange 
for the Veteran to be examined by an 
examiner with appropriate expertise to 
determine the current manifestations of 
his right distal ulnar neuropathy and 
residuals of fractures of the fourth and 
fifth metacarpals with arthritic changes.  
If possible, the examination should be 
done by someone other than Dr. Bush.  The 
examiner must review the Veteran's claims 
files before completing the examination 
report.  The RO of the AMC should ensure 
that all information required for rating 
purposes is provided by the examiner.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


